DETAILED ACTION

America Invents Act

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4 May 2022 has been considered by the Examiner to the extent indicated.  


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 May 2022 has been entered.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance regarding claims 1-32: 
	The prior art of record, including Halperin et al. (US 2013/0267791 A1), Drenkard et al. (US 2018/0277252 A112/0089419 A1) and Wehba et al. (US Patent 10,238,801 B2), does not teach or suggest the following features: A system for use in a healthcare facility, the system comprising an analytics engine, a plurality of equipment providing data to the analytics engine, the data pertaining to a patient in the healthcare facility, the plurality of equipment including at least one of the following: 
a patient support apparatus, a nurse call computer, a physiological monitor, a patient lift, a locating computer of a locating system, or an incontinence detection pad, wherein the analytics engine analyzes the data from the plurality of equipment to determine in substantially real time each of the following: 
a first score relating to a risk of the patient developing sepsis, a second score relating to a risk of the patient falling, and a third score relating to a risk of the patient developing a pressure injury, 
a computer coupled to the analytics engine and coordinating a caregiver rounding interval at which at least one caregiver assigned to the patient is required to check in on the patient, wherein 
when the analytics engine determines the first score, in response to the first score increasing from a first value to a second value, the analytics engine automatically activates an infusion pump for the delivery of IV antibiotics and the computer automatically decreases the caregiver rounding interval; 
when the analytics engine determines the second score, in response to the second score increasing from a first value to a second value, the analytics engine automatically activates a bed exit or patient position monitoring system and the computer automatically decreases the caregiver rounding interval; and 
when the analytics engine determines the third score, in response to the third score increasing from a first value to a second value, the analytics engine automatically activates an alternating pressure function of a mattress and the computer automatically decreases the caregiver rounding interval; and 
wherein the computer automatically increases the caregiver rounding interval in response to the at least one of the first, second, or third scores decreasing from the second value to the first value, and 
a mobile device of a caregiver assigned to the patient and configured to receive wireless communications initiated by the analytics engine, the mobile device being configured to generate a screen on a display of the mobile device, the screen including: 
a first window having a scoring section that includes a modified early warning score (MEWS) calculated by the analytics engine and one or more vital signs that contribute to the calculation of the MEWS score; 
a second window indicating the risk of the patient developing sepsis by displaying the first score calculated by the analytics engine; and 
a third window indicating the risk of the patient falling by displaying the second score calculated by the analytics engine, 
wherein the screen further includes respective arrow icons that appear adjacent the MEWS, the first score, and the second score to indicate whether the MEWS, the first score, and the second score, respectively, have increased or decreased from a prior reading.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.446.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.


/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
8 August 2020